DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Response to Non-Final filed 08/02/2022.
Status of the Claims is as follows:
Claim 20 is new;
Claims 4, 15 and 19 have been amended;
 Claims 1-19 are pending and have been examined. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bochtler et al. (US 5819510; Bochtler).

Regarding Claim 1 Bochtler discloses a work station 'or a packaging machine, the work station comprising: 
an upper tool (1) and a lower tool (2), where the lower tool (2) is guided for a closing motion that is directed along a vertical direction towards the upper tool (1) (abstract) and 
a lifting mechanism comprising a toggle lever mechanism (4) connecting the lower tool (2) to a support structure (19); 
wherein the lifting mechanism comprises a first actuator assembly (3) configured to apply a first force for raising the lower tool (2) and a second actuator assembly (5) configured to apply a second force for raising the lower tool (2): and 
wherein the first actuator assembly (3) acts upon the lower tool while bypassing the toggle lever (4) mechanism and the second actuator assembly (5) acts upon the toggle lever mechanism (4). (Col 3)

Regarding Claim 2 Bochtler discloses the invention as described above. Bochtler further discloses the first actuator assembly (3) is configured to raise the lower tool (2) by a first stroke and the second actuator assembly (5) is configured to raise the lower tool (2) by a second stroke. wherein the first stroke is larger than the second stroke. (Col 3 lines 34-41)

Regarding Claim 3 Bochtler discloses the invention as described above. Bochtler further discloses the second actuator assembly (5) is configured to be activated to apply the second force after the lower tool (2) has been raised by the first actuator assembly (3). Col 3 lines 34-41)

Regarding Claim 4 Bochtler discloses the invention as described above. Bochtler further discloses the first actuator assembly (3) and the second actuator assembly (5) are configured to apply the first force and the second force simultaneously for a period of time. (Col 3 lines 34-51)

Regarding Claim 5 Bochtler discloses the invention as described above. Bochtler further discloses the first actuator assembly (3) raising the lower tool (2) leads to an adjustment of the toggle lever mechanism (4)  without active operation of the second actuator assembly (5). (col 3 lines 34-41)

Regarding Claim 6 Bochtler discloses the invention as described above. Bochtler further discloses the first actuator assembly (3) raising the lower tool (2) leads to an extension of the toggle lever mechanism (4). (Col 3 liens 27-41)

Regarding Claim 7 Bochtler discloses the invention as described above. Bochtler further discloses the second actuator assembly (3) is con figured to provide a pressing force for pressing the lower tool (2) against the upper tool (1). (Col 3 lines 45-21)

Regarding Claim 8 Bochtler discloses the invention as described above. Bochtler further discloses the toggle lever mechanism (4) comprises multiple toggle lever structures, each of the multiple toggle level structures connecting the lower tool (2) to the support structure (19), wherein the second actuator assembly (3) acts upon the multiple toggle lever structures. (Col 3 liens 9-19)

Regarding Claim 9 Bochtler discloses the invention as described above. Bochtler further discloses the second actuator assembly (5) comprises an element variable in length that acts simultaneously upon two oppositely disposed toggle lever structures. (Col 3 lines 5-19)

Regarding Claim 10 Bochtler discloses the invention as described above. Bochtler further discloses the first actuator assembly (3) and or the second actuator assembly (5) comprises an element variable in length. (Col 3 lines 5-19)

Regarding Claim 11 Bochtler discloses the invention as described above. Bochtler further discloses the lower tool (2) is suspended on rods. (Fig. 1)

Regarding Claim 12 Bochtler discloses a method for operating a work station for a packaging machine, the method comprising: 
raising a lower tool (2) along a vertical direction towards an upper tool (1) by applying a first force by way of a first actuator assembly (3) which acts upon the lower tool (2) while bypassing a toggle lever mechanism (4) which connects the lower tool (2) to a support structure (19); 
applying a second force for pressing the lower tool (2) against the upper tool (1) by way of a second actuator assembly (5) which acts upon the toggle lever assembly (4). (Col 3)

Regarding Claim 13 Bochtler discloses the invention as described above. Bochtler further discloses raising the lower tool (2) by way of the first actuator assembly (3) adjusts the toggle lever assembly (4). (Col 3 lines 34-41)

Regarding Claim 14 Bochtler discloses the invention as described above. Bochtler further discloses the toggle lever assembly (4) is first adjusted by raising the lower tool (2) by way of the first actuator assembly (3) to a work range with improved leverage and the second actuator assembly (5) subsequently actively actuates the toggle lever assembly (4) to further raise the lower tool (2). (Col 3 lines 34-41)

Regarding Claim 15 Bochtler discloses the invention as described above. Bochtler further discloses the first force is also applied, during the application of the second force. (Col 3 lines 34-41)

Regarding Claim 17 Bochtler discloses the invention as described above. Bochtler further discloses the first actuator assembly (3) comprises a pneumatic cylinder. (Col 3 lines 5-19)

Regarding Claim 18 Bochtler discloses the invention as described above. Bochtler further discloses the second actuator assembly (5) is suspended on the rods. (Fig. 1)

Regarding Claim 19 Bochtler discloses a work station or a packaging machine, the work station comprising: 
an upper tool (1) and a lower tool (2), the lower tool (2) being guidable in a closing motion along a vertical direction towards the upper tool (1): and 
a lifter comprising a toggle lever (4) connecting the lower tool (2) to a support structure (19); 
the lifter comprising a first actuator (3) configured to apply a first force for raising the lower tool (2) and a second actuator (5) configured to apply a second force for raising the lower tool (2); and wherein the first actuator (3) is actable upon the lower tool (2) while bypassing the toggle lever (4) and the second actuator  (5) is actable upon the toggle lever mechanism (4).  (Col 3)


Claims 1 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mayer (US 2021/0300615)

Regarding Claim 1 Bochtler discloses a work station 'or a packaging machine, the work station comprising: 
an upper tool (13) and a lower tool (15), where the lower tool (15) is guided for a closing motion that is directed along a vertical direction towards the upper tool (13) (par 93) and 
a lifting mechanism comprising a toggle lever mechanism (par 117) connecting the lower tool (15) to a support structure (37); 
wherein the lifting mechanism comprises a first actuator assembly (par 101-102) configured to apply a first force for raising the lower tool (15) and a second actuator assembly (par 104; par 112-113) configured to apply a second force for raising the lower tool (15): and 
wherein the first actuator assembly (par 101-102) acts upon the lower tool while bypassing the toggle lever (par 117) mechanism and the second actuator assembly (par 104; par 112-113) acts upon the toggle lever mechanism (par 117). (par 101-117)

Regarding Claim 20 Mayer teaches the invention as described above. Mayer further discloses the second actuator assembly (par 104; par 112-113) is spaced from and not connected to the first actuator assembly (par 101-102).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bochtler (US 5819510) in view of FRERICHS (US 3552093)

Regarding Claim 16 Bochtler discloses the invention as described above. Bochtler does not expressly disclose the second actuator assembly comprises a pneumatic cylinder that acts simultaneously upon two oppositely disposed toggle lever structures.

FRERICHS teaches a toggle lever mechanism including an actuator assembly comprises a pneumatic cylinder that acts simultaneously upon two oppositely disposed toggle lever structures (Col 3 lines 45-51) providing controlled pneumatic movement of the toggle lever structures for the purposes of improving the efficiency of the apparatus. (Col 3 lines 39-51)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Application to modify the second actuator assembly taught by Bochtler to include a pneumatic cylinder that acts simultaneously upon two oppositely disposed toggle lever structures taught by FRERICHS since Col 3 lines 39-51 suggests that such a modification provides controlled pneumatic movement of the toggle lever structures for the purposes of improving the efficiency of the apparatus. 

Response to Arguments
Applicant's arguments filed08/02/2022 have been fully considered but they are not persuasive. 

Applicants Argument: Bochtler does not teach a first actuator assembly configured to apply a first force for raising the lower tool and a second actuator assembly configured to apply a second force fore raising the lower tool since Bochtler teaches only one cylinder piston arrangement (3) as driving means. 
Examiner’s Response: The claim limitation “actuator assembly configured to apply a force” is broad and does not specify any structure other than a collection of parts or devices that cause a machine or another device to operate. The Examiner interpreted the first actuator assembly as the part of the apparatus that applies the vertical force (3) and the second actuator assembly as the part of the apparatus that applies the eccentric (via toggle) force.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731